DETAILED ACTION
Claims 1-15 were rejected in the Office Action mailed 08/16/2021. 
Applicant filed a response, amended claims 1-2 and 4-13, and cancelled claim 3 on 11/16/2021. 
Claims 1-2 and 4-15 are pending, of which claims 12-15 are withdrawn. 
Claims 1-2 and 4-11 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-11 of copending Application No. 16/641,973. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require a thermoplastic resin sheet having hairlike bodies arranged regularly on at least one surface of a base layer, wherein a continuous phase is formed without a structural boundary between the base layer and the hairlike bodies. 
The copending claims require a resin sheet having hairlike bodies arranged regularly on at least one surface of an underlayer (i.e., base layer), wherein a continuous phase is formed without a structural boundary between the underlayer and the hairlike bodies and the underlayer and the hairlike bodies at least partially have a crosslinked structure. 
Further, while the copending claims do not explicitly disclose the resin sheet is a thermoplastic resin sheet, as presently claimed, Applicants’ attention is drawn to MPEP 804 In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0014] of the copending application which disclose the resin sheet is a thermoplastic resin sheet. 
Present claims 2, 4, and 6-11 are substantially identical to copending claims 2-4 and 6-11. While the copending claims do not require a specific heat transfer speed, given that the structure and material of the resin sheet is substantially identical to the thermoplastic resin sheet as used in the present invention, as set forth above, it is clear that the resin sheet of the copending application would inherently have a heat transfer speed of 0.005 to 0.500, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/253,362. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 

The copending claims require a resin sheet comprising hairlike bodies arranged regularly on at least one surface of an underlayer (i.e., base layer), wherein a continuous phase is formed without a structural boundary between the underlayer and the hairlike bodies, the average height of the hair-like bodies is no less than 30 µm and no greater than 500 µm.  
Further, while the copending claims do not explicitly disclose the resin sheet is a thermoplastic resin sheet, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0007] and [0013] of the copending application which disclose the resin sheet is a thermoplastic resin sheet. 
	While the copending claims do not claim the entire range of an average height of the hairlike bodies of no less than 100 µm and no greater than 1,200 µm, the fact remains the copending claims claim an overlapping range of 30 to 500 µm. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	The present claims further require the thermoplastic resin is an olefin based resin. The copending claims further require the thermoplastic resin of the underlayer and the hair-like bodies is an olefin-based resin. Present claim 9 is substantially identical to copending claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted the application is allowed, but not yet issued. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being obvious over Calhoun et al. (US 2004/0005434) (Calhoun) in view of Gray et al. (US 2004/0121120) (Gray).
Regarding claim 1
Calhoun teaches a unitary polymer substrate having a plurality of microfibers projecting form a surface, wherein the presence of the microfibers greatly increases the surface area and imparts a cloth-like feel to the surface. See, e.g., abstract and FIG. 1C. As shown in FIG. 1C of Calhoun, the microfibers are long with a small diameter and therefore correspond to hairlike bodies. Calhoun teaches it is known to use polymer substrates with a large number of microfibers on a surface to produce effects of soft or cloth-like and increased wicking of fluids. Paragraph [0002].
	Calhoun teaches the microfibers are integral with and have the same composition as the underlying substrate. Paragraph [0006]. Therefore, the microfibers and the underlying substrate form a unitary construction, therefore continuous phase is formed without a structural boundary between the base layer and the hairlike bodies. Calhoun further teaches the unitary polymer substrate is formed from a thermoplastic polymer. The microfibers are regularly arranged on the surface of the unitary substrate. Paragraphs [0034-0039] and claim 8.
	
	Calhoun does not explicitly an average height, diameter, or spacing of the microfibers as claimed.  
See, e.g.. abstract and paragraph [0002]. 
	Gray teaches a fluid impermeable web having a pattern of hair-like fibrils on a surface thereof for use as a topsheet in a disposable absorbent article. The hair-like fibrils provide softness and a silky feeling surface to the topsheet. The hair-like fibrils have an average cross-sectional diameter of 50 to 130 microns. The number of hair-like fibrils per unit area of the first surface can be optimized for use in absorbent articles. The center-to-center spacing can be optimized for adequate tactile impression, while at the same time minimizing fiber-to-fiber entrapment of fluid. A center-to-center spacing of about 100 to 250 microns is optimal for use in sanitary napkins. Paragraphs [0011-0015], [0057], [0062-0068] and FIG. 5. 
Gray teaches the average cross-sectional diameter of the hair-like fibrils is 50 to 130 microns. The center-to center-spacing is 100 to 250 microns. Therefore, the spacing from the outer surface-to-outer surface of the hair-like fibrils is in the range of 50 to 200 micron (i.3., 100-50=50; 250-50=200).
	Gray teaches: “a cross-sectional diameter d of between about 50 microns (about 0.002 inch) to about 76 microns (about 0.003 inch), and can be at least 100 (0.004 inches) 130 microns (0.005 inches). The hair-like fibrils can have an aspect ratio from 0.5 to 3.” In paragraph [0062]. It appears this passage includes a typo and the values at least 100, 130 microns refer to the average height of the hair-like fibrils. Even if not, since the average aspect ratio is from 0.5 to 3, the average height is in the range of 25 to 228 micron. 
	Gray and Calhoun are analogous art as they are both drawn to forming webs having hair-like fibrils on the surface for forming a surface having a soft cloth-like feeling.

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 2
Calhoun further teaches the polymer material is preferably a polyolefin copolymer. Paragraph [0037]. 

Regarding claim 7
Calhoun further teaches the microfibers have an expanded tip end (“expanded-head shape”). Paragraphs [0008] and [0022], FIG. 8, and claim 18. Therefore, swelling is formed at the tips of the hairlike bodies. As shown in FIG. 8, Calhoun further teaches the microfibers extend in a direction away from the substrate. 

Regarding claim 8


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being obvious over Fujiwara et al. (WO 2014087695) (Fujiwara) in view of Calhoun et al. (US 2004/0005434) (Calhoun) and Kobe et al. (US 6,610,382) (Kobe).
It is noted that when utilizing Fujiwara et al. (WO 2014087695) (Fujiwara), the disclosures of the references are based on US 2015/0314554 which is an English language equivalent of the reference. Therefore, citations with respect to Fujiwara et al. (WO 2014087695) (Fujiwara) are found in US 2015/0314554.
Regarding claims 1 and 7-8
Fujiwara teaches a water-repellent thermoplastic resin sheet provided with a textured layer having a microtexture on one side and a water repellent layer formed with an approximately constant thickness on the aforementioned one surface side of the textured layer (Fujiwara, abstract; [0012]; [0028]; FIG. 1). As shown in FIG. 1, microscopic texture is regularly arranged on at least one surface of a base layer, wherein a continuous phase is formed without a structural boundary between the base layer and the microscopic texture. Further, as shown in FIG. 1 the microscopic texture and base layer are formed from a single sheet. 
Fujiwara does not explicitly teach the microtexture includes hairlike bodies (A) or the spacing between the hairlike bodies (B). 

With respect to the difference, Calhoun (A) teaches a unitary polymer substrate having a plurality of microfibers projecting form a surface, wherein the presence of the microfibers greatly increases the surface area and imparts a cloth-like feel to the surface. See, e.g., abstract and FIG. 1C. As shown in FIG. 1C of Calhoun, the microfibers are long with a small diameter and 
Calhoun further teaches the microfibers have an expanded tip end (“expanded-head shape”). Paragraphs [0008] and [0022], FIG. 8, and claim 18. Therefore, swelling is formed at the tips of the hairlike bodies. As shown in FIG. 8, Calhoun further teaches the microfibers extend in a direction away from the substrate. Calhoun further teaches the microfibers with expanded head shape possess a maximum cross-sectional dimension of 25 to 100 microns and an average length of about 50 to 500 microns. Paragraph [0051]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As Calhoun expressly teaches, the presence of the microfibers greatly increases the surface area and can impart a cloth-like feel to the surface. Abstract. 
Calhoun and Fujiwara are analogous art as they are both drawn to substrates with protrusions for wicking fluids. 
In light of the motivation of using microfibers with an expanded-head shape as provided by Calhoun, it therefore would have been obvious to one of ordinary skill in the art to use microfibers with an expanded-head shape, extending in a direction away from the substrate, as the microtexture of Fujiwara, in order to increase surface area of the protrusions and provide a cloth-like feel, and thereby arrive at the claimed invention. 

With respect to the difference, Kobe (B) teaches a friction control article including a backing layer (i.e., base layer) having a first surface with an array of at least 100 upstanding See, e.g., abstract, col. 1, lines 12-14, col. 3, lines 39-51, and FIG. 1. 
Kobe teaches the average distance between the tactile points in fingertips is approximately 1.27 millimeters (0.050 inches) (i.e., 1270 µm). Col. 9, lines 1-3. As Kobe expressly teaches, when the spacing between the objects is less than half the tactile distance, it becomes difficult to distinguish between the protrusions on the surface and therefore, the best feel is typically obtained for a stem web with the highest available density of stem. Col. 9, lines 3-10 and col. 6, lines 27-31.  Therefore, the best feel is obtained by controlling the spacing to be less than half the tactile distance, 1270 µm. 
Kobe and Fujiwara in view of Calhoun are analogous art as they are both drawn to substrates with protrusions. 
Although there are no disclosures on the spacing of the microtexture, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

 
Regarding claim 2
Fujiwara further teaches the textured layer is formed from a resin composition comprising a polyethylene resin. Paragraph [0032].

Regarding claim 4
Fujiwara in view of Calhoun teaches all of the limitations of claim 1 above.
Given that the structure of the hairlike bodies, including the diameter, spacing, and height, as well as the material of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the ratio of the static friction coefficient of the surface having microtexture with respect to the dynamic friction coefficient thereof of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe would intrinsically fall in the range of 1.0 to 10.0, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Alternatively, with respect to the difference, Kobe measures the static and dynamic frictional properties of the stem webs, wherein each stem web possesses a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 
In light of the disclosure of Kobe, it therefore would have been obvious to one of ordinary skill in the art to ensure the surface having the microtexture of the thermoplastic resin sheet of Fujiwara in view of Keita exhibits a ratio of the static friction coefficient to the dynamic friction coefficient of at least 1.0, as Kobe teaches stem web constructions possess a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0, exhibit a pleasant and soft feel, high friction properties, and good performance in wet and dry conditions, and thereby arrive at the claimed invention. 

Regarding claim 5
Given that the structure of the hairlike bodies, including the diameter, spacing, and height, as well as the material of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the heat transfer speed of the surface having microtexture of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe would intrinsically fall in the range of 0.005 to 0.500, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6
Fujiwara further teaches the average thickness of the textured layer (i.e., base layer) is 50 to 250 µm. Paragraphs [0028] and [0043] and FIG. 1. It should be noted that in the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 9-10
Fujiwara teaches a water-repellent layer is formed above the textured layer. The styrenic resin layer (4) (substrate layer) is laminated on the other surface side of the textured layer. Paragraphs [0043] and [0049] and FIG. 3. 

Regarding claim 11
Fujiwara further teaches a styrenic resin layer (4) (substrate layer) laminated on the other surface side of the textured layer. The styrenic resin layer comprises additives such as an antistatic agent. Paragraphs [0049] and [0053] and FIG. 3. 

Response to Arguments
In view of the amendment to the specification, the previous objection to the specification is withdrawn. 
In view of the amendments to the claims the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 
In view of the amendments to the claims, the previous double patenting rejection over 17/291,524 is withdrawn. In view of the amendments to the claims, the previous 35 U.S.C. 102 and 35 U.S.C. 103 rejections are withdrawn. However, the amendment necessities a new set of rejection as set forth above.

Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Calhoun fails to disclose “the average spacing of the hairlike bodies is no less than 20 µm and no greater than 100 µm,” as recited in claim 1.”

Remarks, pg. 
The Examiner respectfully traverses as follows:
	While Calhoun does not explicitly teach the spacing as claimed, Calhoun is not closed off from such modification. The amendment to claim 1 necessitates a new ground of rejection over Calhoun in view of Gray, as set forth above.
	
Applicants further argue:
“Fujiwara teaches away from the average height range (“no less than 100 µm and no greater than 1,200 µm”) recited in the claims. In particular, Fujiwara states as follows:

[I]f the bump height is less than 30 µm, sufficient water repellence may not be able to be retained after thermoforming, whereas if the bump height exceeds 100 µm, the dimensions of the texture formed by a mold for providing the texture can be unstable.

Fujiwara, at para. [0029] (emphasis added). Thus, according to Fujiwara, a bump height
(corresponding to the recited “height of the hairlike bodies”) within the claimed ranges of 
“no less than 100 µm and no greater than 1,200 µm” is undesirable and leads to 
unstable textured surfaces. Accordingly, one of ordinary skill in the art would have found 
in Fujiwara no teaching, suggestion or motivation regarding at least the recited average 
height range.”

Remarks, pg. 18-19
The Examiner respectfully traverses as follows:
	In view of paragraph [0041] of Fujiwara, it appears the height of 30 to 100 micron refers to the height of bumps having a pyramidal shape. It is noted the protrusions of Fujiwara in view of Calhoun and Kobe do not possess a pyramidal shape. Fujiwara is not closed off from 

Applicants further argue:
“The Office cites Kobe for disclosing “the static and dynamic frictional properties of the stem webs, wherein each stem web possesses a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0.” Office Action, at 18. Thus, Kobe is irrelevant to the present discussion. Still further, one of ordinary skill would have had no reason to consult Kobe regarding the thermoplastic resin sheets of the amended claims because Kobe’s features are much larger-scale than the recited hairlike bodies. Kobe explains as follows:

“The upstanding stems typically have a height ... in the range of about 0.254
millimeters to about 1.27 millimeters... and more typically in the range of about
0.51 millimeters to about 1.02 millimeters.... The separation or gap ... between
adjacent stems is generally in the range of about 0.254 millimeters and about 2.54
millimeters ... and more typically in the range of about 0.46 millimeters to about
0.84 millimeters...”

Kobe, col. 9, Il. 14-23 (emphases added). Thus, by its own terms, Kobe relates to surfaces having stem heights and inter-stem spacings of at least 254 um. These feature dimensions are far outside, e.g., the average spacing of the hairlike bodies recited in the claims (“no less than 20 um and no greater than 100 um”). Thus, one of ordinary skill in the art would have found no motivation in Kobe regarding the thermoplastic resin sheets of the amended claims.”

Remarks, pg. 20
The Examiner respectfully traverses as follows:
	Firstly, the fact remains Kobe teaches the average distance between the tactile points in fingertips is approximately 1.27 millimeters (0.050 inches) (i.e., 1270 µm). Col. 9, lines 1-3. As Kobe expressly teaches, when the spacing between the objects is less than half the tactile distance, it becomes difficult to distinguish between the protrusions on the surface and therefore, the best feel is typically obtained for a stem web with the highest available density of 
Secondly, Kobe measures the static and dynamic frictional properties of the stem webs, wherein each stem web possesses a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0. Col. 24, lines 1-10 and Table 3. As Kobe expressly teaches, the stem web construction has a pleasant and soft feel, high friction properties, and good performance in wet and dry conditions. Col. 1, lines 12-14 and col. 6, lines 8-6. Therefore, it would be obvious to one of ordinary skill in the art to modify the ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of a thermoplastic resin sheet having hairlike bodies in view of the teaching of Kobe, in order to produce a pleasant and soft feel, high friction properties, and good performance in wet and dry conditions.
Thirdly, it is noted Kobe is not relied upon to teach a spacing of hairlike bodies of at least 254 microns. While Kobe teaches an embodiment with such spacing, this embodiment is not relied upon to modify the Fujiwara in view of Calhoun.

In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants' request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789